DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (see MPEP 608.02(b) II, Para 6.22).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widener (20110296844).
Regarding claim 1
Widener discloses a method for normalizing combustion in a power production process (gas turbine in Fig 1), the method comprising: 
providing a variable fuel (variable fuel being fuel + reformate, annotated in Fig 2, the reformate is produced by reformer 100, Para 0007 ll. 6-9, Para 0008 ll. 8-10) to a combustor (14 Fig 2), the variable fuel having a composition (fuel + reformate) that varies during operation of the power production process (reformer 32 can reform about 0.5 vol % to 50 vol % of the fuel depending on turbine load, fuel temperature, emission, Para 00027 ll. 7-13; this indicates that the fuel varies during operation); 
combusting the variable fuel in the combustor (14) with an oxidant (air from compressor 12 in Fig 1) to provide a combustor exhaust stream (exhaust stream entering turbine 16); 
passing the combustor exhaust stream through a turbine (16) to generate power (24); and 
implementing at least one control function (control system 18).

    PNG
    media_image1.png
    522
    806
    media_image1.png
    Greyscale

Widener is silent on the controlling function being such that one or both of a temperature and a mass flow of the combustor exhaust stream exiting the combustor varies by no greater than 10% as the composition of the variable fuel varies during operation of the power production process.
However, the temperature of the combustion exhaust stream is a result effective variable where limiting the exhaust temperature would achieve a recognized result of limiting NOx and CO emission. Widener teaches the controlling function to maintain the temperature of the combustion exhaust stream to be within predefined temperature limits, i.e. result effective variable, in order to maintain NOx and CO emissions to below predefined limits during engine operation, i.e. recognized result (Para 0022 ll. 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller in Widener with a step to implement a controlling In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955),“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05 I and II.
Regarding claim 3
	Widener discloses the method of claim 1.
Widener further discloses wherein the variable fuel is a mixture of methane (fuel being natural gas such as methane, Para 0027 ll. 3), carbon monoxide, and hydrogen (reformate comprising hydrogen and carbon monoxide, Para 0009 ll. 7-8), and a ratio between the methane, carbon monoxide, and hydrogen (interpreted to be the RATIO between the amount of methane TO the amount of reformate where the reformate being carbon monoxide and hydrogen, as annotated in Fig 2) varies during operation of the power production process (reformer 32 can reform about 0.5 vol % to 50 vol % of the fuel into reformate, Para 00027 ll. 7-13; this indicates that the amount of reformate can change, thus affecting  the ratio between methane to the reformate).  

    PNG
    media_image2.png
    522
    806
    media_image2.png
    Greyscale

Regarding claim 4
	Widener discloses the method of claim 1.
Widener further discloses wherein the oxidant (air, Para 0025 ll. 1-2) is a mixture of oxygen and a diluent (ambient air inherently includes oxygen and nitrogen, https://www.merriam-webster.com/dictionary/air, nitrogen is construed to be a diluent).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widener in view of Abughazaleh (20090019767).
Regarding claim 2
	Widener discloses the method of claim 1.
Widener further discloses wherein the variable fuel (reformate 110 Fig 2) is a syngas (syngas is interpreted to be a synthesis gas composed of carbon monoxide and hydrogen, definition provided by https://www.merriam-webster.com/dictionary/synthesis%20gas; Widener discloses the reformate comprising hydrogen and carbon monoxide, Para 0009 ll. 7-8).
Widener is silent on wherein a ratio of carbon monoxide to hydrogen in the syngas varies during operation of the power production process.  
However, Abughazaleh teaches using syngas as a fuel for gas turbine (Para 0059 ll. 15) wherein a ratio of carbon monoxide to hydrogen in the syngas varies during operation (interpreted to be during the life of the gas turbine) of the power production process (hydrogen to carbon monoxide ratio of the syngas needs to be adjusted to meet governmental restrictions on emission per power exported, Para 0006 ll. 7-11).
Therefore, it would have been obvious to one of  ordinary skill in the art before the effective filing date to vary the ratio of carbon monoxide to hydrogen in the syngas in Widener during operation of the power production process, as suggested and taught by Abughazaleh, in order to meet emission restrictions during the life of the engine.

Claims 5-7 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widener in view of Huntington (10161312).
Regarding claim 5
Widener discloses the method of claim 4.
Widener further discloses the oxidant includes oxygen (air inherently contains oxygen, https://www.dictionary.com/browse/air#:~:text=noun,earth%20and%20forms%20its%20atmosphere.).
Widener is silent on wherein the oxidant includes 5% to 50% by mass oxygen, with the remaining portion of the oxidant being the diluent.  
However, Huntington teaches a method to control a fuel in a gas turbine engine comprising an oxidant (oxidant 68 being oxygen, Col 4 ll. 55, thus both oxygen 68 and diluent 
Therefore, the percent by mass of oxygen and the percent by mass of the diluent are result effective variables, such that adjusting these variables would achieve a recognized result of changing the equivalence ratio, exhaust emissions, and power output of the gas turbine.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the content of the diluent in Widener to be 5% to 50% by mass oxygen, with the remaining portion of the oxidant being the diluent, in order to achieve the desired equivalence ratio, exhaust emission, and power output, as suggested and taught by Huntington, since it has been held that optimizing a result effective variable was an obvious extension of prior art teachings,  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955),“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05 I and II.
Regarding claim 6
Widener discloses the method of claim 4.
Widener further discloses the oxidant includes oxygen (air inherently contains oxygen).
Widener is silent on wherein the oxidant includes 15% to 30% by mass oxygen, with the remaining portion of the oxidant being the diluent.  
However, Huntington teaches a method to control a fuel in a gas turbine engine comprising an oxidant (oxidant 68 being oxygen, Col 4 ll. 55, thus both oxygen 68 and diluent 514 are construed as oxidant in Fig 7), and a control system 100 to adjust the ratio of the oxygen 
Therefore, the percent by mass of oxygen and the percent by mass of the diluent are result effective variables, such that adjusting these variables would achieve a recognized result of changing the equivalence ratio, exhaust emissions, and power output of the gas turbine.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the content of the diluent in Widener to be 15% to 30% by mass oxygen, with the remaining portion of the oxidant being the diluent, in order to achieve the desired equivalence ratio, exhaust emission, and power output, as suggested and taught by Huntington, since it has been held that optimizing a result effective variable was an obvious extension of prior art teachings,  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955),“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05 I and II.
Regarding claim 7
Widener discloses the method of claim 4.
Widener further discloses the oxidant includes oxygen (air inherently contains oxygen).
Widener is silent on wherein the at least one control function includes varying a ratio of the oxygen to the diluent in the oxidant as the composition of the variable fuel varies during operation of the power production process.  
However, Huntington teaches a method to control a fuel in a gas turbine engine comprising an oxidant (oxidant 68 being oxygen, Col 4 ll. 55, thus both oxygen 68 and diluent 514 are construed as oxidant in Fig 7), and a control system 100 to adjust the ratio of the oxygen 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the add a diluent to the system of Widener and to configure the controller in Widener to modify the content of the diluent to vary a ratio of the oxygen to the diluent in the oxidant, as suggested and taught by Huntington, in order to achieve the desired equivalence ratio, exhaust emission, and power output.
Regarding claim 12
Widener discloses the method of claim 4.
Widener is silent on wherein the variable fuel provided to the combustor is blended with a diluent.  
However, Huntington teaches a method to control a fuel in a gas turbine engine comprising a fuel (70 Fig 7) being blended with a diluent (514).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to blend the fuel in Widener with a diluent, as suggested and taught by Widener, because adding a diluent can reduce the temperature and NOx emission (Col 5 ll. 28-30).
Regarding claim 13
Widener in view of Huntington discloses the method of claim 12.
Widener in view of Huntington further discloses wherein the diluent is carbon dioxide (diluent being an exhaust gas, Col 6 ll. 6-8, and exhaust gas contains carbon dioxide, Col. 4 ll. 24-27).  
Regarding claim 14
Widener in view of Huntington discloses the method of claim 12.
Widener is silent on wherein the at least one control function includes varying a ratio of the diluent to the fuel that is combusted in the combustor.  
However, Huntington teaches a method to control a fuel in a gas turbine engine comprising a diluent (514 in Fig 7), and a control system 100 to adjust the ratio of the fuel 70 relative to the diluent 514 to adjust the equivalence ratio, the exhaust emissions, and the power output of the gas turbine engine, Col 35 ll. 27-40.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller in Widener to vary a ratio of the diluent to the fuel, as suggested and taught by Huntington, in order to achieve the desired equivalence ratio, exhaust emission, and power output.
Regarding claim 15
Widener discloses the method of claim 1.
Widener further discloses wherein the combustor is configured with a combustion zone (combustion chamber of 14 in Fig 1).
Widener is silent on a dilution zone, wherein the combustion zone is upstream of the dilution zone, and the dilution zone is downstream of the combustion zone, and wherein a diluent is injected into the combustor in the dilution zone.
However, Huntington teaches a method to control a fuel in a gas turbine engine comprising a combustor (Fig 7) having a combustion zone (516) and a dilution zone (dilution zone at diluent injector 512 annotated), and the dilution zone is downstream of the combustion zone (dilution zone downstream of combustion zone 516), and wherein a diluent (514) is injected (via diluent injectors 512) into the combustor in the dilution zone.

    PNG
    media_image3.png
    545
    888
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the combustor in Widener a dilution zone, wherein the combustion zone is upstream of the dilution zone, and the dilution zone is downstream of the combustion zone, and wherein a diluent is injected into the combustor in the dilution zone, as suggested and taught by Widener, because adding a diluent can reduce the temperature and NOx emission (Col 5 ll. 28-30).
Regarding claim 16
Widener in view of Huntington discloses the method of claim 15.
Widener in view of Huntington further discloses wherein a ratio of the length of the combustion zone to a length of the dilution zone is 0.25 to 1.0 (the length of the dilution zone is interpreted to be the same length as the combustion zone in Fig. 7).

    PNG
    media_image4.png
    545
    888
    media_image4.png
    Greyscale

Regarding claim 17
Widener in view of Huntington discloses the method of claim 15.
Widener is silent on wherein the at least one control function includes: controlling a mass flow rate of the diluent injected into the combustor in the dilution zone to be greater than a mass flow rate of the variable fuel provided to the combustor.  
However, Huntington teaches a method to control a fuel in a gas turbine engine comprising a fuel (70 Fig 7) and a diluent (514), and a control system 100 to adjust the ratio of the mass flowrate of the fuel 70 relative to the mass flowrate of the diluent 514 to adjust the equivalence ratio, the exhaust emissions, and the power output of the gas turbine engine, Col 35 ll. 27-40.
Therefore, the mass flow rate of the diluent and the mass flow rate of the fuel are result effective variables, such that adjusting these variables would achieve a recognized result of changing the equivalence ratio, exhaust emissions, and power output of the gas turbine.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mass flowrate of the diluent and fuel in Widener in view of Huntington such that the mass flow rate of the diluent injected into the combustor in the dilution zone to be greater than a mass flow rate of the fuel provided to the combustor, in order to achieve the desired equivalence ratio, exhaust emission, and power output, as suggested and taught by Huntington, since it has been held that optimizing a result effective variable was an obvious extension of prior art teachings,  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955),“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05 I and II.
Regarding claim 18
Widener in view of Huntington discloses the method of claim 15.
Widener is silent on wherein the at least one control function includes: varying one or more of a temperature, a flow rate, and a chemistry of the diluent injected into the combustor in the dilution zone as the composition of the variable fuel varies during operation of the power production process.  
However, Huntington teaches a method to control a fuel in a gas turbine engine comprising a fuel (70 Fig 7) and a diluent (514), and a control system 100 to adjust a flow rate of the diluent 514 injected into the combustor in the dilution zone to adjust the equivalence ratio, the exhaust emissions, and the power output of the gas turbine engine, Col 35 ll. 27-40.
Therefore, the flow rate of the diluent is a result effective variable, such that adjusting this variable would achieve a recognized result of changing the equivalence ratio, exhaust emissions, and power output of the gas turbine.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flowrate of the diluent in Widener in view of Huntington, in order to achieve the desired equivalence ratio, exhaust emission, and power output, as suggested and taught by Huntington, since it has been held that optimizing a result effective variable was an obvious extension of prior art teachings,  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955),“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05 I and II.
Regarding claim 19
Widener in view of Huntington discloses the method of claim 15.
Widener in view of Huntington further discloses wherein the diluent is carbon dioxide (diluent being an exhaust gas, Col 6 ll. 6-8, and exhaust gas contains carbon dioxide, Col. 4 ll. 24-27).  

Claims 1 and 8-11, alternatively, is/are rejected under 35 U.S.C. 103 as being unpatentable over Widener.
Regarding claim 1
Widener discloses a method for normalizing combustion in a power production process, the method comprising: 
providing a variable fuel (variable fuel being a reformate in conduit 110, the reformate is produced by reformer 100, Para 0007 ll. 6-9, Para 0008 ll. 8-10) to a combustor (14 Fig 2), the variable fuel having a composition (composition of reformate) that varies during operation of the power production process (reformer 32 can reform about 0.5 vol % to 50 vol % of the fuel 
combusting the variable fuel in the combustor (14) with an oxidant (air from compressor 12 in Fig 1) to provide a combustor exhaust stream (exhaust stream entering turbine 16); 
passing the combustor exhaust stream through a turbine (16) to generate power (24); and 
implementing at least one control function (control system 18).

    PNG
    media_image5.png
    522
    806
    media_image5.png
    Greyscale

Widener is silent on the controlling function being such that one or both of a temperature and a mass flow of the combustor exhaust stream exiting the combustor varies by no greater than 10% as the composition of the variable fuel varies during operation of the power production process.
However, the temperature of the combustion exhaust stream is a result effective variable where limiting the exhaust temperature would achieve a recognized result of limiting NOx and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the controller in Widener with a step to implement a controlling function being such that a temperature of the combustor exhaust stream exiting the combustor varies by no greater than 10% as the composition of the variable fuel varies during operation of the power production process, as suggested by Widener, in order to limit NOx and CO emission, since it has been held that optimizing a result effective variable was an obvious extension of prior art teachings,  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955),“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05 I and II.
Regarding claim 8
	Widener discloses the method of claim 1.
Widener further discloses wherein the at least one control function includes varying a flow rate of the variable fuel input to the combustor as the composition of the variable fuel varies (reformer 32 can reform about 0.5 vol % to 50 vol % of the fuel to produce reformate, Para 00027 ll. 7-13; this indicates that the amount of reformate being the variable fuel varies during different turbine loads) during operation of the power production process.  
Regarding claim 9
	Widener discloses the method of claim 1.



    PNG
    media_image5.png
    522
    806
    media_image5.png
    Greyscale

Regarding claim 10
	Widener discloses the method of claim 9.
Widener further discloses wherein the normalizing fuel is natural gas or pure methane (fuel being methane, Para 0027 ll. 3).
Regarding claim 11
	Widener discloses the method of claim 9.
.  

Response to Arguments
i.	Applicant's arguments filed on 8 October 2020 have been fully considered but they are not persuasive. Applicant argues that the rectangular boxes in the drawings do not need to be labeled with descriptive text. 
However, MPEP 608.02(b) II, Para 6.22 indicates that the drawings can be objected to if the unlabeled rectangular box(es) are not provided with descriptive text labels. 
ii.	Applicant’s arguments, see pp. 6-9, with respect to the rejection(s) of claim(s) 1 under Rebhan in view of Etheridge have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Widener.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5 August 2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741